IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                      Docket No. 46424

In the Matter of: Jane Doe I, John Doe I,      )
John Doe II and Jane Doe II, Children          )
Under Eighteen (18) Years of Age.              )
                                               )
IDAHO DEPARTMENT OF HEALTH                     )
AND WELFARE,                                   )    Filed: January 11, 2019
                                               )
       Petitioner-Respondent,                  )    Karel A. Lehrman, Clerk
                                               )
v.                                             )    THIS IS AN UNPUBLISHED
                                               )    OPINION AND SHALL NOT
JANE DOE,                                      )    BE CITED AS AUTHORITY
                                               )
       Respondent-Appellant.                   )
                                               )

       Appeal from the Magistrate Division of the District Court of the Fourth Judicial
       District, State of Idaho, Ada County. Hon. Andrew Ellis, Magistrate.

       Judgment terminating parental rights, affirmed.

       Anthony R. Geddes, Ada County Public Defender; Karen L. Jennings, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Madison Miles, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

LORELLO, Judge
       Jane Doe appeals from a judgment terminating her parental rights. For the reasons set
forth below, we affirm.
                                               I.
                    FACTUAL AND PROCEDURAL BACKGROUND
       Jane is the mother of four children. In July 2017, the magistrate awarded temporary legal
custody of the children to the Idaho Department of Health and Welfare because Jane tested
positive for methamphetamine five days after the birth of her two youngest children, who are


                                               1
twins, and because Jane had a “Child Protection history of nineteen (19) prior referrals for
hazardous home environment, parental substance abuse, lack of supervision and neglect.” In
September 2017, the magistrate held a disposition and case plan hearing, awarded legal custody
of the children to the Department, and approved a case plan for Jane. The case plan required
Jane to complete substance abuse treatment, complete a mental health assessment and comply
with all recommendations, maintain weekly contact with the Department, demonstrate her ability
to meet her children’s needs through consistent visitation and participation in the children’s
services, maintain stable housing free of safety hazards and drugs, maintain legal income
sufficient to provide for the children’s needs, and complete a parenting course.
       While the children were in the custody of the Department, Jane failed to participate in
meaningful substance abuse treatment and continued to use controlled substances.             Jane’s
continued drug use resulted in a possession of paraphernalia charge in May 2018, which resulted
in seventy-three days of incarceration. Jane refused to complete a mental health assessment or
participate in mental health treatment as required by her case plan. Jane also failed to satisfy the
case plan requirement that she obtain stable housing, instead living in a camping trailer with no
hot water or heat other than a space heater. At other times, Jane was homeless, living with
friends, or renting a room the Department was unable to inspect. During the course of the child
protective case, Jane missed approximately half of the visits scheduled with her children, and
those visits Jane did attend caused concern due to Jane’s demonstrated inability to safely and
appropriately care for all of her children.
       In June 2018, the Department filed a petition to terminate Jane’s parental rights.
Following trial, the magistrate terminated Jane’s parental rights after finding clear and
convincing evidence that Jane had neglected the children and that termination is in the best
interests of the children. Jane appeals.
                                                II.
                                    STANDARD OF REVIEW
       On appeal from a decision terminating parental rights, this Court examines whether the
decision is supported by substantial and competent evidence, which means such evidence as a
reasonable mind might accept as adequate to support a conclusion. Doe v. Doe, 148 Idaho 243,
245-46, 220 P.3d 1062, 1064-65 (2009). In a termination proceeding, due process and the


                                                 2
substantial evidence test require the trial court’s findings be supported by clear and convincing
evidence. Santosky v. Kramer, 455 U.S. 745, 769 (1982); Doe v. Doe, 143 Idaho 343, 346, 144
P.3d 597, 600 (2006); State v. Doe, 143 Idaho 383, 386, 146 P.3d 649, 652 (2006). Clear and
convincing evidence is generally understood to be evidence indicating that the thing to be proved
is highly probable or reasonably certain. In re Doe, 143 Idaho 188, 191, 141 P.3d 1057, 1060
(2006). Further, the magistrate’s decision must be supported by objectively supportable grounds.
Doe, 143 Idaho at 346, 144 P.3d at 600.          The appellate court will indulge all reasonable
inferences in support of the trial court’s judgment when reviewing an order terminating parental
rights. Doe, 148 Idaho at 245-46, 220 P.3d at 1064-65.
                                                 III.
                                            ANALYSIS
       A parent has a fundamental liberty interest in maintaining a relationship with his or her
child. Troxel v. Granville, 530 U.S. 57, 65 (2000); Doe v. State, 137 Idaho 758, 760, 53 P.3d
341, 343 (2002). This interest is protected by the Fourteenth Amendment to the United States
Constitution. State v. Doe, 144 Idaho 839, 842, 172 P.3d 1114, 1117 (2007). Implicit in the
Termination of Parent and Child Relationship Act is the philosophy that, wherever possible,
family life should be strengthened and preserved. I.C. § 16-2001(2). Idaho Code Section 16-
2005 permits a party to petition the court for termination of the parent-child relationship when it
is in the child’s best interests and any one of the following five factors exist: (a) abandonment;
(b) neglect or abuse; (c) lack of a biological relationship between the child and a presumptive
parent; (d) the parent is unable to discharge parental responsibilities for a prolonged period that
will be injurious to the health, morals, or well-being of the child; or (e) the parent is incarcerated
and will remain incarcerated for a substantial period of time. Each statutory ground is an
independent basis for termination. Doe, 144 Idaho at 842, 172 P.3d at 1117.
       The magistrate found that the statutory ground for termination was neglect. Jane does not
articulate any express challenge to the magistrate’s neglect finding. Rather, Jane only argues that
the magistrate erred in concluding that termination of her parental rights is in the best interests of
the children. Thus, we will only review the magistrate’s determination that termination is in the
best interests of the children. We hold that Jane has failed to establish error in the magistrate’s
determination regarding the best interests of the children.


                                                  3
       Once a statutory ground for termination has been established, the trial court must next
determine whether it is in the best interests of the child to terminate the parent-child relationship.
In re Aragon, 120 Idaho 606, 611, 818 P.2d 310, 315 (1991). When determining whether
termination is in the child’s best interests, the trial court may consider the parent’s history with
substance abuse, the stability and permanency of the home, the unemployment of the parent, the
financial contribution of the parent to the child’s care after the child is placed in protective
custody, the improvement of the child while in foster care, the parent’s efforts to improve his or
her situation, and the parent’s continuing problems with the law. In re Doe, 159 Idaho 192, 198,
358 P.3d 77, 83 (2015); In re Doe, 156 Idaho 103, 111, 320 P.3d 1262, 1270 (2014). A finding
that it is in the best interests of the child to terminate parental rights must still be made upon
objective grounds. In re Doe, 152 Idaho 953, 956-57, 277 P.3d 400, 403-04 (Ct. App. 2012).
       The magistrate found it is in the best interests of the children to terminate their parent-
child relationship with Jane in light of Jane’s substance abuse, housing instability, criminal
activity, lack of stable and safe housing and in light of Jane’s mental health, which interfered
with her own personal functionality to the extent it made it difficult, if not impossible, for her to
care for her children. The magistrate did not foresee a change in Jane’s circumstances and found
it would be “profoundly detrimental” to the physical, mental, and emotional needs of the children
to allow them to return to Jane’s care. The magistrate concluded that the “children require and
deserve a home that is safe and stable, with a parent who is sober, adequately coping with their
mental health needs, present, out-of-custody and able to attend to the children’s considerable
physical and emotional needs.”        The magistrate further stated that the children “deserve
permanency and the certainty about their future that comes with it,” including the “kind of
stability and structure they have enjoyed during their time in foster care,” which Jane had
demonstrated she could not provide.
       Jane argues that the magistrate’s best interests determination was erroneous, claiming the
magistrate did not sufficiently weigh the parent-child bond, the children’s interest in being raised
by their biological mother, Jane’s interest in raising her children, Jane’s “improving skills and
involvement with her children over time,” or “the fact that a guardianship together for all the
children with a relative was possible.”       Jane’s complaints regarding the magistrate’s best
interests determination do not show the magistrate erred. The magistrate’s factual findings are


                                                  4
supported by the evidence and are unchallenged on appeal, and the magistrate’s analysis and
conclusion that termination is in the best interests of the children reflects consideration of the
proper factors relevant to its decision. Jane has failed to show error in the magistrate’s decision
to terminate her parental rights.
                                               IV.
                                        CONCLUSION
       There was clear and convincing evidence that termination of Jane’s parental rights is in
the best interests of the children, and the magistrate properly analyzed the evidence in making its
decision. Accordingly, the magistrate’s judgment terminating Jane’s parental rights is affirmed.
       Judge HUSKEY and Judge BRAILSFORD, CONCUR.




                                                5